STONE, J.
The case made by complainants rests for its equity on the charge, that Diaz k Oo. were in possession under a contract of lease from complainants, and that by the terms of that lease, the said Diaz & Co. bound themselves not to sell liquors by the glass within said tenement. Complainants allege, that if they suffer respondents to thus sell liquors by the glass, they, the complainants, will be subject to damages at the suit of another tenant and lessee, under their contract with him. The answers expressly and unqualifiedly deny that they made any agreement by which they bound themselves not to employ the said tenement for the purposes aforesaid. We feel bound to hold, that the answers contain a full and complete denial of the equity of the bill.
There are certain classes of cases, where the injunction will sometimes be retained, even against denials in the answer. Those eases, however, are exceptions to the rule, and not the rule itself. We have found no principle or adjudged case, which authorizes us to reinstate the injunction in this case. — 3 Dan. Ch. Pr. 1826, 1827, and notes; Williams v. Berry, 3 S. & P. 284; Long v. Brown, 4 Ala. 622; Dunlap v. Clements, 7 Ala. 539; Moore v. Barclay, 23 Ala. 739; Rogers v. Bradford, 29 Ala. 274; Jones v. Cowles, 26 Ala. 612; Hill v. Averett, 27 Ala. 484.
Giving credit, as we |are forced to do on this motion, to the responsive denials in the answer, the record presents the simple question of an application for an injunction to restrain a trespass on lands. Chancery has no jurisdiction of such a question, in the absence of special circumstances. — Attaquiu v. Fish, 5 Metc. 140; Montg’y & W. P. R. R. v. Walton, 14 Ala. 207; Burnett v. Craig, 30 Ala. 135.
The decree of the chancellor, dissolvingjjthe injunction, is affirmed.